MURRAY, Justice,
Dissenting.
I respectfully dissent. Prior experience dictated the wisdom of the rule as adopted January 30, 1992. The circumstances of this case do not persuade me that the rule should be eroded, especially within such a short time of its adoption. The bar examination is a demanding experience for any person who decides to sit for it. This court has a deep appreciation for the myriad inconveniences which individual cases may involve; however, uniformity of rules for eligibility are both desirable and necessary. I would therefore deny the application.